             Case 1:19-cr-00833-SHS Document 337 Filed 08/10/21 Page 1 of 1



                                   RICHARD         H.   ROSENBERG
                                             ATTORNEY AT LAW


     217 BROADWAY                                                                           TEL: 212-586-3838
       SUITE 707                                                                            FAX: 212-962-5037
NEW YORK, NEW YORK   10007                                                              richrosenberg@msn.com


                                                                  August 9, 2021




      Hon. Sydney H. Stein                                       MEMO ENDORSED
      United States District Court
      500 Pearl Street
      New York, New York 10007
                                                            .•
                                    United States v~ CheeKe, et al
                                           19 Cr. 833 (SHS)

      Dear Judge Stein:

             With the consent of the Government I write to respectfully request that my client in the
      above-referenced matter, Shane Hanna, and counsel be excused from attending the pre-trial
      conference scheduled for tomorrow, August 10, 2021 at 2:00 p.m.

             It is Mr. Hanna's intention to enter a guilty plea in this case. Counsel for Mr. Hanna and
      the Government are in active resolution discussions. Accordingly, pursuant to this Court's order
      dated August 4, 2021 (Dkt. 326) it is respectfully requested that defendant Hanna and counsel be
      excused from the conference on August 10, 202 L

             I sincerely apologize for the lateness of this application and thank you for your
      consideration and continued courtesies to counsel.


                                                                   Respectfully submitted,


                                                                   l- Pi
                                                                     .chardcl
                                                                            H.     enberg

      cc.: All parties (ECF)
       Mr. Hanna's and his counsel's requests t_o be excused from the August 10
       conference is granted.

       Dated: New York, New York
              August 10, 2021
